Chadwick, J.
(concurring) — I would have some hesitation in speaking to the question before the court, for my views have been to some extent made public in the conduct of my personal affairs, but the main opinion having been signed by a majority of the court, I see no impropriety in adding a few words.
. Judge Gose says:
“It was conceded at the bar, and it cannot be doubted, that a judge cannot qualify himself to hold an office other than a judicial one during his elective term by resignation or by any other act on his part.”
If the law is not so, if the spirit of the constitution is to be overcome by its alleged letter, if there is no question of public policy which controls the judicial officer for his full term, the right of resignation as well as the right to qualify after the term could not be denied; and for this reason: The only interest the public has in the office is to see that it is filled. The constitution and the statutes provide for filling vacancies. After the resignation of a judge and the vacancy is filled, no public interest remains in the individual. The public cares not whether an office is filled by A or B so long as it is duly administered. Then why can a judicial officer not run for a political office? The answer is to be found in the constitution. Its spirit, and I think its letter, is that a judicial officer assents when he comes to the office that, for the term prescribed in his certificate of election, he will divorce himself from political activities.
To give the constitution any other meaning would defeat its purpose entirely. For instance: A is elected to a judicial position for a four-year term. During the first two years of his incumbency he could not run for a political office, but immediately upon the passing of a biennial election he might become an active agent in the general politics of the state for the reason that his term would expire before he assumed the office to which he aspired. The construction of the minority would keep a judge inactive for the half or two-*477thirds of his term and leave him free to promote his ambitions for the last two years of his term. Such was not the purpose of the constitution. To state any one of many possible cases meets the whole argument, and leaves the spirit of the fundamental law unimpaired and undimmed. A judge is not elected for four years, but for a term of four years and until his successor is elected and qualified. Suppose no successor is elected to succeed Judge Black, or, being elected, does not qualify until after the term of governor commences. The judge could not qualify, for the reason that his term would be continuing. Nor could he, under the very letter of the law, resign to take a political office. This is admitted by all. Hence, although elected he would not be free to assume the duties of his office; nor could he qualify himself by resignation, for the reason that he was disqualified at the time the term of the other office began. In many of the cases relied on by respondent, and others that might be mentioned, it has been held that statutes providing that a person shall not be eligible unless over the age of twenty-one, or unless he have a certificate of proficiency in his profession, will not disqualify the person if the disability be removed before the term begins. These decisions are sound; the spirit of the law is not broken but enforced. But here the question of eligibility goes not to personal qualifications, but the officer is barred by his present office or environment. The spirit of the law is enforced in both cases.
Office holding is a privilege and not a right, and it is well within the power of the people to insist that one who accepts a commission for a definite term shall forfeit the right to publicly aspire to any other office, or an office of a different character, not while he remains an incumbent, but for a definite time. The constitutional provision was written, not to protect the office for it needs no protection, but to restrain the man. If it is not so accepted, it serves no purpose and had better have been omitted entirely.
Morris, J., concurs with Chadwick. J.